Name: Council Regulation (EC) No 2314/2000 of 17 October 2000 amending Regulation (EC) No 763/2000 extending the definitive anti-dumping duty, imposed by Regulation (EC) No 584/96 on imports of certain tube and pipe fittings, of iron or steel, originating in the People's Republic of China to imports of certain tube and pipe fittings, of iron or steel, consigned from Taiwan, whether declared as originating in Taiwan or not, and terminating the investigation in respect of imports from three Taiwanese exporters
 Type: Regulation
 Subject Matter: mechanical engineering;  Asia and Oceania;  trade;  competition;  international trade
 Date Published: nan

 Avis juridique important|32000R2314Council Regulation (EC) No 2314/2000 of 17 October 2000 amending Regulation (EC) No 763/2000 extending the definitive anti-dumping duty, imposed by Regulation (EC) No 584/96 on imports of certain tube and pipe fittings, of iron or steel, originating in the People's Republic of China to imports of certain tube and pipe fittings, of iron or steel, consigned from Taiwan, whether declared as originating in Taiwan or not, and terminating the investigation in respect of imports from three Taiwanese exporters Official Journal L 267 , 20/10/2000 P. 0015 - 0016Council Regulation (EC) No 2314/2000of 17 October 2000amending Regulation (EC) No 763/2000 extending the definitive anti-dumping duty, imposed by Regulation (EC) No 584/96 on imports of certain tube and pipe fittings, of iron or steel, originating in the People's Republic of China to imports of certain tube and pipe fittings, of iron or steel, consigned from Taiwan, whether declared as originating in Taiwan or not, and terminating the investigation in respect of imports from three Taiwanese exportersTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1),Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:(1) Regulation (EC) No 763/2000(2) extended the definitive anti-dumping duty of 58,6 % imposed by Regulation (EC) No 584/96(3) to imports of the same product consigned from Taiwan, whether the product is declared as originating in Taiwan or not, with the exception of products manufactured and exported by the three cooperating Taiwanese exporters concerned.(2) It is the consistent practice of the Community institutions to individualise anti-dumping measures in respect of goods manufactured by individual concerns.(3) Article 1 of Regulation (EC) No 763/2000 limits the exemption from the extension of the duties to products manufactured and directly sold to the Community by the three cooperating Taiwanese exporters concerned.(4) On the basis of the findings of the relevant investigation, it appears appropriate that the scope of the exemption should encompass all export sales of the product manufactured by the exporters concerned, either directly or through a third-party trader.(5) The aforesaid Article 1 should therefore be amended in order to make the exemption applicable to products manufactured by the three cooperating Taiwanese producers, irrespective of the identity of the operator responsible for exporting the goods to the Community,HAS ADOPTED THIS REGULATION:Article 1Article 1(1) and (2) of Regulation (EC) No 763/2000 shall be replaced by the following:"1. The definitve anti-dumping duty imposed by Regulation (EC) No 584/96 on imports of certain tube and pipe fittings of iron and steel falling within CN codes ex 7307 93 11 (TARIC code 7307 93 11 90), ex 7307 93 19 (TARIC code 7307 93 19 90), ex 7307 99 30 (TARIC code 7307 99 30 91) and ex 7307 99 90 (TARIC code 7307 99 90 91) originating in the People's Republic of China, is hereby extended to imports of the same fittings consigned from Taiwan (whether these fittings are declared as originating in Taiwan or not) (TARIC additional code A 999), with the exception of those produced by Chup Hsin Enterprise Co. Ltd, Kaohsiung (Taiwan) (TARIC additional code A 098), Rigid Industries Co. Ltd, Kaohsiung (Taiwan) (TARIC additional code A 099) and Niang Hong Pipe Fittings Co. Ltd, Kaohsiung (Taiwan) (TARIC additional code A 100).2. The duty extended by paragraph 1 shall be collected on imports registered in accordance with Article 2 of Regulation (EC) No 1683/1999 and Articles 13(3) and 14(5) of Regulation (EC) No 384/96, with the exception of those produced by the companies referred to in paragraph 1."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply with effect from 15 April 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 17 October 2000.For the CouncilThe PresidentL. Fabius(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 94, 14.4.2000, p. 1.(3) OJ L 84, 3.4.1996, p. 1.